416 F.2d 26
UNITED STATES of America, Appellee,v.Raymond SEWARD, Jr., Appellant.
No. 13121.
United States Court of Appeals Fourth Circuit.
Oct. 8, 1969.

George K. Walker, Richmond, Va.  (Court-appointed counsel), and Hunton, Williams, Gay, Powell & Gibson, Richmond, Va., on brief for appellant.
Brian P. Gettings, U.S. Atty., and James A. Oast, Jr., Asst. U.S. Atty., on brief for appellee.
Before BRYAN, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Robbery of a Federally insured bank located in Norfolk, Virginia on August 1, 1966 was charged to Raymond Seward, Jr. in an indictment laid under 18 U.S.C. 2113(a).  He waived a jury and was found guilty by the District Court for the Eastern District of Virginia on December 18, 1968.  On his appeal we see the proof of guilt as altogether adequate and observe no error at trial.  The judgment of conviction will be upheld.


2
Affirmed.